DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status: 
Claim 16-18 have bene cancelled and 1-15, 19-23 are currently pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9, 14-15, 19-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lohr et al (US 2018/0310202). 
Regarding claim 1, 19,  Lohr teaches a method/apparatus of managing uplink packet duplication at a user equipment (UE), comprising: 
receiving, by a user equipment (UE), an indication from a network node, the indication instructing the user equipment (UE) to discard protocol data units (PDUs) that are buffered at one or more associated protocol entities at the user equipment (UE) ([0035], “NE like gNB can dynamically activate/deactivate duplication for a split bearer configured for duplication (Boolean set to True) by 

Regarding claim 2, Lohr further teaches that the protocol data units (PDUs) are packet data convergence protocol (PDCP) protocol data units (PDUs) ([0037], line 4 “PDCP PDUs”).

Regarding claim 3, 20, Lohr further teaches that the discarding includes: flushing the buffered packet data convergence protocol (PDCP) protocol data units (PDUs) ([0037], line 4 “PDCP PDUs”). 

Regarding claim 4, 21,  Lohr further teaches that the network node is a master gNB (MgNB), wherein the indication is received from the master gNB (MgNB) ([0033], lines 1-5, “master node” and gNodeB”), wherein one or more protocol entities include a protocol entity associated with a secondary gNB (SgNB) ([0033], lines 5-6, “secondary node (SN)”, [0037], “RLC entity of activate/deactivated radio link”), and wherein the discarding includes discarding protocol data units (PDUs) buffered at the protocol entity associated with the secondary gNB (SgNB) ([0037], “the UE flushes according to another implementation the RLC transmission buffer of the “inactive” RLC entity, i.e., RLC entity of inactive/deactivated radio link”).



Regarding claim 6, 23, Lohr further teaches that the UE is in a dual connectivity (DC) and/or a carrier aggregation (CA) configuration with the master gNB (MgNB) and the secondary gNB (SgNB) for protocol data unit (PDU) duplication ([0021], “Dual-connectivity (DC) and carrier aggregation (CA) based architecture”; also see table 1, “MgNB” and “SgnB”).

Regarding claim 7, Lohr further teaches that the protocol data unit (PDU) duplication is based on new radio (NR) dual connectivity (DC), new radio (NR) carrier aggregation (CA), long term evolution (LTE) dual connectivity, E-UTRA-NR Dual connectivity, or any other form of dual connectivity (DC) or carrier aggregation (CA), as defined in 3GPP standards ([0021], “Dual-connectivity (DC) and carrier aggregation (CA) based architecture”).

Regarding claim 8, Lohr further teaches that: determining, upon the receiving, by the user equipment (UE), that protocol data unit (PDU) duplication is activated at the user equipment (UE) ([0035]).



Regarding claim 14,  Lohr further teaches that the indication is a first indication including a first value instructing the user equipment (UE) to discard the protocol data units (PDUs) buffered at the one or more associated protocol entities at the user equipment (UE), and further comprising: 
receiving, by the user equipment (UE), a second indication including a second value, the second indication instructing the user equipment (UE) to transmit protocol data units (PDUs) buffered at the one or more associated protocol entities at the user equipment (UE) ([0070]-[0071]); and transmitting, by the user equipment (UE), in response to the receiving the second indication with the second value, the protocol data units (PDUs) buffered at the one or more associated protocol entities ([0071], PDCP PDUs are immediately pushed down to both RLCs if duplication is configured. RLCs will transmit the buffered data with UL grant).

Regarding claim 15, Lohr further teaches that the discarding is performed at a radio link control (RLC) buffer ([0037], “RLC transmission buffer”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lohr et al in view of Haghighat el al (US 2020/0059867), hereinafter as “Hagh”. 

Regarding claim 10, Lohr teaches all the limitations except that the indication is received via downlink control information (DCI). Hagh teaches the indication is received via downlink control information (DCI) ([0385], “he WTRU may be configured to activate or deactivate the employment of the Δ.sub.D,c(i) through DCI, MAC-CE command or RRC signaling”). At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Hagh in the system of Lohr. The combination only substitutes MAC-CE command with downlink control information (DCI). The success of the combination can well predicted by an ordinary skill in the art. 

Regarding claim 11, Lohr in view of Hagh further teaches the downlink control information (DCI)  includes uplink grant information for uplink transmissions from the user equipment (UE) to the network node (Hagh, [0321]).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lohr et al in view of Lerzer et al (US 2010/0274921). 
Regarding claim 12, Lohr teaches all of the limitations except that a 1:1 mapping exists between protocol data units (PDUs) of packet data convergence protocol (PDCP), radio link control (RLC), and media access control (MAC) and corresponding transport blocks (TBs). Lerzer teaches the above limitation (see Fig. 1). At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Lerzer in the system disclosed by Lohr for maintaining data throughout different layers processing.  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMING LIU whose telephone number is (571)270-3859. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMING LIU/Primary Examiner, Art Unit 2411